Citation Nr: 1413384	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-45 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested and was scheduled for an April 2011 Board hearing, which he cancelled by a letter that same month.  The case was remanded in August 2012. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the August 2012 Board decision, the Veteran's service records were apparently with his original claims file which has been lost.  Efforts to locate the claims file have not been successful.   There is also no service personnel file associated with the claims file, nor is there documentation of service such as a DD Form 214.  

VA examination in June 2013 resulted in a diagnosis of right knee arthralgia of unknown etiology.  There was no objective evidence of joint/musculoskeletal abnormality.  The examiner commented that no other diagnosis was appropriate at that time. 

The June 2013 medical examination results are significant in that the Veteran has indicated in certain communications that he served in the Persian Gulf War as part of Operation Desert Shield/Desert Storm.  The regulatory provision for undiagnosed illness for certain Persian Gulf War veterans must therefore be considered.  See generally 38 C.F.R. § 3.317 (2013).  

In order to fully assist the Veteran, appropriate action to verify the Veteran's claimed service must be undertaken prior to appellate review.  


Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and request that he submit a copy of any service documentation (such as a DD Form 214) that he may have in his possession showing participation in Operation Desert Shield/Desert Storm.

2.  The RO also submit a request to the service department to determine whether the Veteran served in the Southwest Asia theater of operations between August 2, 1990 and his discharge in June 1992.  The RO should document its attempts to verify such service for the record.

3.  After completion of the above, the RO should then review the record and readjudicate the claim, to include under an undiagnosed illness theory of service connection.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


